Citation Nr: 0721256	
Decision Date: 07/16/07    Archive Date: 08/02/07

DOCKET NO.  05-12 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for sarcoidosis


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Irene Zaki, Associate Counsel



INTRODUCTION

The veteran had active service from November 1970 to November 
1972. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. 
Petersburg, Florida, wherein the RO denied service connection 
for sarcoidosis.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record reveals that a VA examination was scheduled for 
February 2007.  The veteran failed to appear for his 
examination.  According to a February 2007 report of contact, 
the veteran was incarcerated during the scheduled VA 
examination.  Therefore, the Board finds the veteran has 
shown good cause for his failure to appear.  

The RO noted that a pulmonary function test was re-scheduled 
in the February 2007 report of contact.  However, there is no 
evidence of record indicating a particular examination date, 
nor that the veteran was notified of one.  In fact in April 
2007 the veteran requested a prompt date for his VA 
examination.


Accordingly, the case is REMANDED for the following action:

1.	Schedule the veteran for an examination 
with an appropriate examiner to determine 
the nature and etiology of his 
sarcoidosis.  The examiner should comment 
as to whether it is at least as likely as 
not (that is, a probability of 50 percent 
or better) that the veteran's current 
sarcoidosis is related to disease or 
injury noted during his active service.  
Any opinion should be accompanied by a 
clear rationale consistent with the 
evidence of record.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.

2.	Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent statement of 
the case or supplemental statement of the 
case.  If the benefit sought on appeal 
remains denied, the appellant and 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



